Citation Nr: 1416392	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to April 2006, with subsequent service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  [Given the disposition below, discussion of adequacy of the notice the Veteran received at the hearing is not necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)].


FINDING OF FACT

The Veteran served in combat, and has received an Axis I diagnosis of PTSD that is reasonably shown to be related to his combat experiences.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the benefit sought is being granted discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on this matter is not necessary.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of the claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service personnel records show that he was awarded a Combat Action Badge.  It is therefore established that he engaged in combat with the enemy, and is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  His exposure to a stressor event in service is not in dispute.

On August 2009 VA PTSD examination, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted there were no behavioral or social changes, and no re-experiencing and heightened physiological arousal due to service.  

A December 2009 VA treatment record notes that a PTSD screen was positive and lists an Axis I diagnosis of PTSD.

In January 2010, the Veteran's treating psychiatrist submitted a statement indicating that the Veteran has been receiving services [for PTSD] since October 2009 and has been evaluated at the PTSD clinic and diagnosed with PTSD.

On May 2010 VA examination, the examiner opined that the Veteran does not meet the DSM IV criteria for PTSD, as there were no behavioral and social changes, and no re-experiencing or heightened physiological arousal due to service.

In March 2013, a licensed clinical social worker at a local Vet Clinic noted that the Veteran has been in individual outpatient mental health therapy since July 2012 and is being treated for the Axis I diagnosis of PTSD.

On April 2013 VA PTSD examination, the examiner noted that the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria.  She opined that "it is at least as likely as not that [the Veteran's] moderate PTSD symptoms are due to traumatic military experiences and fear of hostile military/terrorist activity during his 12 months of combat in Iraq."

As the Veteran served in combat and has an Axis I diagnosis of PTSD (and his exposure to a stressor event in service is not in dispute), what remains necessary for him to establish service connection for PTSD is competent evidence of a nexus to service.  In April 2013, a VA examiner related the Veteran's PTSD to his combat experience.  This opinion was made following a review of the claims file and an evaluation of the Veteran.  The examiner cited to the factual record, including the Veteran's reported stressor events and noted that he had combat exposure.  The Board finds this opinion to be highly probative evidence (regarding the diagnosis and etiology of PTSD).

The Board is aware that August 2009 and May 2010 VA examiners did not find the Veteran to have an Axis I diagnosis of PTSD, however, neither examiner appeared to have considered the Veteran's that the Veteran served in combat exposure and the his stressor event in service is not in dispute.  Thus, the Board finds these opinions are entitled to little probative weight.

In summary, the record shows that the Veteran  served in combat, has an Axis I diagnosis of PTSD, and that a VA psychologist has related the PTSD to the Veteran's combat experience.  The criteria for establishing entitlement to service connection for PTSD are met..


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


